Citation Nr: 1333395	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  11-14 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) benefits under the provisions for 38 U.S.C.A. § 1318.

2.  Entitlement to accrued benefits.

3.  Entitlement to service connection for the cause of the Veteran's death.



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from April 1943 to April 1945.  The Veteran died in June 2010.

This case is before the Board of Veterans' Appeals (Board) on appeal from a decisions by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2010, the RO denied, in pertinent part, entitlement to DIC benefits and accrued benefits.  In a January 2013 rating decision, service connection for the cause of the Veteran's death was denied.  In the subsequent January 2013 supplemental statement of the case (SSOC), the RO addressed the cause of death issue, as well as the other matters on appeal.  Since the RO included this matter as being on appeal in the SSOC, the Board finds it reasonable that the claimant would consider that she had also perfected an appeal as to the issue, as part and parcel of "death benefits" as she continuously referred to it.   Percy v. Shinseki, 23 Vet. App. 37 (2009).  In May 2013, the Board denied the matter of death pension and remanded the remaining issues (which are currently before the Board).   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause of the Veteran's death is  addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had active service from April 1943 to April 1945 and was not a prisoner of war.  He  died in June 2010.  

2.  At the time of the Veteran's death, service connection was in effect for a chronic anxiety disorder which was rated as 70 percent disabling from October 2004, and was also receiving a total disability rating based on individual unemployability (TDIU) due to the chronic anxiety disorder from October 2004; he was not in receipt of a continuous total disability rating for 10 years prior to his death. 

3.  A claim for VA benefits was not pending at the time of the Veteran's death in June 2010.  

CONCLUSIONS OF LAW

1.  The criteria for benefits under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 101, 1318 (West 2002); 38 C.F.R. § 3.22 (2013).

2.  The criteria for accrued benefits are not met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.2, 3.3 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the appellant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the appellant is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  A VCAA letter was sent in June which indicated the type of evidence and information needed to substantiate his claim and apprised the appellant of the appellant's and VA's respective responsibilities in obtaining this supporting evidence.  Regarding the duty to assist, the pertinent records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the appellant regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the appellant).


DIC Benefits under the Provisions for 38 U.S.C.A. § 1318

When a Veteran dies, not as the result of his own willful misconduct, and was in receipt of or entitled to receive compensation at the time of death for a service-connected disability, and the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death, or the disability was continuously rated totally disabling for a period of not less than 5 years from the date of such Veteran's discharge or other release from active duty, or the Veteran was a former prisoner of war who was continuously rated totally disabling for not less than one year immediately preceding his death and died after September 30, 1999, then VA will pay DIC benefits to the surviving spouse in the same manner as if the Veteran's death was service-connected. 38 U.S.C.A. § 1318. 

"Entitled to receive compensation" means that at the time of death, a Veteran had a service-connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. 5314 to offset an indebtedness of the Veteran; (3) the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA decision concerning the issue of service connection, disability evaluation, or effective date; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C. 1174(h)(2); (6) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C. 5308 but determined that benefits were payable under 38 U.S.C. 5309.  38 C.F.R. § 3.22.

Claims for DIC benefits under 38 U.S.C.A. § 1318 must be adjudicated with specific regard given to decisions made during a Veteran's lifetime, and without consideration of hypothetical entitlement for benefits raised for the first time after a Veteran's death.  See Rodriguez v. Peake, 511 F.3d 1147 (2008). 

At the time of the Veteran's death, service connection was in effect for a chronic anxiety disorder which was rated as 70 percent disabling from October 2004, and was also receiving a TDIU due to the chronic anxiety disorder from October 2004.  The payments were being paid to the appellant as the Veteran's fiduciary due to an incompetency finding for the Veteran.  

38 U.S.C.A. § 1318 requires that the Veteran have had a disability that was continuously rated totally disabling for a period of 10 or more years immediately preceding death in order for its benefits to be warranted.  In this case, the totally disabled rating was in effect for less than 10 years.  In addition, the chronic anxiety disorder was not continuously rated totally disabling for a period of not less than 5 years from the date of such Veteran's discharge or other release from active duty.  The Veteran was not former prisoner of war.  The Board considered the benefit of the doubt doctrine.  However, the weight of the evidence is against the appellant's claim.  38 U.S.C.A. § 5107(b). Entitlement to DIC under 38 U.S.C.A. § 1318  is denied.
Accrued Benefits

Under 38 U.S.C.A. § 5121, a proper party is entitled to any periodic monthly benefits under laws administered by the Secretary to which the decedent was entitled at his death under existing ratings or decisions, or those benefits based on the evidence in file at the time of the deceased's death which were due and unpaid preceding the deceased's death.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In Jones v. West, 136 F.3d 1296 (Fed Cir. 1998), the Court held that a Veteran must have had a claim pending at the time of his death else be entitled to benefits under an existing rating or decision in order for a surviving spouse to be entitled to accrued benefits.  Applications for accrued benefits must be filed within one year after the date of death. 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c). 

In the instant case, the Veteran died in June 2010.  The appellant filed her initial claim for VA death benefits in September 2010, within one year of her husband's death.  However, the record shows that he had no claims for benefits pending prior to or at the time of his, death.  Most recently, his claim of entitlement to special monthly compensation based on aid attendance or housebound benefits had been denied in a February 2008 rating decision which was then not appealed.  The Veteran filed no other claim that had not been adjudicated by the RO. 

The Board concludes that the appellant's claim for accrued benefits must be denied as a matter of law because the Veteran had no pending claims at the time of his death nor did he otherwise have any benefits due, but unpaid as the appellant has received the Veteran's month of death payment.  See Sabonis v. Brown, 6 Vet. App. 426, (1994). 

The Board has carefully reviewed the entire record in this case.  However, this is a case in which the law is dispositive, and entitlement to accrued benefits is not warranted.  Therefore, entitlement to accrued benefits must be denied.



ORDER

Entitlement to DIC benefits under the provisions for 38 U.S.C.A. § 1318 is denied.

Entitlement to accrued benefits is denied


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that the appellant is afforded every possible consideration.

The appellant claims that service connection for the cause of the Veteran's death is warranted.  The Certificate of Death shows that the Veteran's immediate cause of death was a cardiovascular arrest due to or as a consequence of pneumonia.  Renal failure was listed as a significant condition contributing to death.  The appellant claims that the Veteran's service-connected chronic anxiety disorder, which was totally disabling, hastened his death since it rendered him incoherent, bedridden, and in a generally compromised medical state.

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion or examination for a DIC claim, but that it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit Court added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a Veteran, and therefore does not pertain to a DIC claim.  Id.  However, in Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), the Federal Circuit Court held that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination when no reasonable possibility exists that such assistance would aid in substantiating the claim.  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is necessary to substantiate the claim, and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim.  Since the Board cannot conclude at this juncture that there is no reasonable possibility that a medical opinion would not assist in substantiating this DIC claim as there is no competent medical opinion of record which negates the appellant's assertions, a medical opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain a VA medical opinion to determine if the Veteran's service-connected chronic anxiety disorder played any role in causing or contributing to cause his death.  The examiner should be requested to opine as to whether it is at least as likely as not that the Veteran's service-connected chronic anxiety disorder contributed substantially or materially to death, or aided or lent assistance to the production of death; whether it is at least as likely as not that the service-connected chronic anxiety disorder resulted in debilitating effects and general impairment of health to the extent that it rendered the Veteran less capable of resisting the effects of either disease or injury primarily causing death; and/or whether it is at least as likely as not that the service-connected chronic anxiety disorder was of such severity as to have a material influence in accelerating death.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.  

3.  The AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the appellant should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).






______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


